Title: To George Washington from James Bowdoin, 20 March 1790
From: Bowdoin, James
To: Washington, George



Sir
Boston [Mass.] March 20. 1790

Letters of this kind would need apology, or rather would, in every view, be unwarrantable, if the writer had any reason for

doubt concerning the character of the person recommended. But as I am sure no apology is needful on that score, I persuade my self your candour will induce you to think it unnecessary on any other.
I have the honour of enclosing a Letter which I have lately received from Samuel ⟨Henshaw⟩ esqr. who is the Representative in our Assembly for the Town of North Hampton.
The object of his wish is to be employed in the Revenue Department under the federal government in this district. He was for a considerable time Collector of Impost & Excise for the Port of Boston & County of Suffolk: to which Office under this Commonwealth he was annually, and without interruption, chosen by the General Court for a number of years; and would probably have been continued in it to the present time, had he not removed from Boston.
On this occasion it is but an act of justice due to him to inform you, that he is a worthy sensible man, and a good friend to the federal government; that he was principally concerned in the bringing forward & framing the Impost & Excise Laws made here, after the conclusion of the war, that he has had great experience in this line of business, and that by his attention to it, methodizing it, and rendering those bra⟨nches⟩ of Revenue more productive than they had been he made an excellent officer.
Should he be appointed to office under the federal Government, his Conduct, I believe would insure to him the fullest approbation of Administration.
I am happy in this opportunity of expressing my sentiments of the character of this Gentleman, and am with all the respect due to the first Magistrate of the Union, and which public & private virtue ⟨c⟩an inspire, Sir, Yr most obedt hble Servt

James Bowdoin

